PROSPECTUS SUPPLEMENT Filed Pursuant to Rule 424(b)(5) (To Prospectus Dated September 29, 2009) Registration No. 333-161700 Wireless Ronin Technologies, Inc. 318,000Shares Common Stock We are offering318,000 shares of our common stock, $0.01 par value, pursuant to this prospectus supplement and accompanying prospectus. Our common stock is listed on the Nasdaq Global Market under the symbol “RNIN.” On November 12, 2009, the last reported sale price of our common stock was $3.05 per share. On September 1, 2009, the aggregate market value of our outstanding common stock held by non-affiliates was $38,066,700. We have offered securities with an aggregate market value of approximately $7,583,500, consisting of the 318,000 shares of common stock we are offering hereby and the offer and sale of 2,297,000 shares of common stock that we issued in our offering that closed on November 9, 2009, pursuant to General Instruction I.B.6. of Form S-3 during the previous twelve-month calendar period that ends on, and includes, the date of this prospectus supplement. An investment in our securities involves a high degree of risk. You should carefully consider the information under the heading “Risk Factors” on page S-3 of this prospectus supplement and beginning on page 6 of the accompanying prospectus before investing in our securities. We have engaged Feltl and Company, Inc. to act as placement agent in connection with this offering. The placement agent is not purchasing or selling any of these securities nor is it required to arrange for our sale of any specific number or dollar amount of securities, but has agreed to use its reasonable best efforts to arrange for the sale of the securities offered by this prospectus supplement. We have agreed to pay the placement agent the placement agent fees set forth in the table below. Per Share Maximum Offering Public Offering Price Placement Agents' Commission and Expense Allowance $ 64,554 Proceeds, before other expenses, to Wireless Ronin Technologies, Inc. Delivery of the shares of common stock being offered under this prospectus supplement is expected to be made to investors on or about November 17, 2009. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. Feltl and Company, Inc. The date of this prospectus supplement is November 13, 2009. table of contents Prospectus Supplement Page About this Prospectus Supplement S-1 Prospectus Supplement Summary S-2 Risk Factors S-3 Use of Proceeds S-3 Dilution S-4 Capitalization S-5 Description of Securities We Are Offering S-5 Dividend Policy S-5 Plan of Distribution S-5 Legal Matters S-7 Experts S-7 Where You Can Find More Information S-7 Information Incorporated by Reference S-8 Prospectus Page About this Prospectus 2 Available Information 3 Prospectus Summary 4 Risk Factors 6 Special Note Regarding Forward-Looking Statements 18 The Offering 19 Use of Proceeds 22 Description of Capital Stock 22 Plan of Distribution 25 Legal Matters 26 Experts 26 Limitation of Liability and Indemnification 27 (i) About This Prospectus Supplement This document is in two parts. The first part is the prospectus supplement, including the documents incorporated by reference, which describes the specific terms of this offering. The second part, the accompanying prospectus, including the documents incorporated by reference, provides more general information, some of which may not apply to this offering. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. We urge you to carefully read this prospectus supplement and the accompanying prospectus, and the documents incorporated by reference herein and therein, before purchasing any of the securities being offered under this prospectus supplement. This prospectus supplement may add, update or change information contained in the accompanying prospectus. To the extent that any statement that we make in this prospectus supplement is inconsistent with statements made in the accompanying prospectus or any documents incorporated by reference therein, the statements made in this prospectus supplement will be deemed to modify or supersede those made in the accompanying prospectus and such documents incorporated by reference therein. You should rely only on the information contained, or incorporated herein by reference, in this prospectus supplement and contained, or incorporated therein by reference, in the accompanying prospectus. We have not authorized anyone to provide you with different information. No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus supplement and the accompanying prospectus. You should not rely on any unauthorized information or representation. This prospectus supplement is an offer to sell only the securities offered hereby, and only under circumstances and in jurisdictions where it is lawful to do so. You should assume that the information in this prospectus supplement and the accompanying prospectus is accurate only as of the date on the front of the applicable document and that any information we have incorporated by reference is accurate only as of the date of the document incorporated by reference, regardless of the time of delivery of this prospectus supplement or the accompanying prospectus, or any sale of a security. Unless otherwise mentioned or unless the context requires otherwise, all references in this prospectus to “we,” “us” and “our” refer to Wireless Ronin Technologies, Inc., a Minnesota corporation. S-1 Prospectus Supplement Summary This summary highlights certain information about us, this offering and information appearing elsewhere in this prospectus supplement, in the accompanying prospectus and in the documents we incorporate by reference. This summary is not complete and does not contain all of the information that you should consider before investing in our securities. To fully understand this offering and its consequences to you, you should read this entire prospectus supplement and the accompanying prospectus carefully, including the information referred to under the heading “Risk Factors” in this prospectus supplement beginning on page S-3 and in the accompanying prospectus beginning on page 6, and the financial statements and other information incorporated by reference in this prospectus supplement and the accompanying prospectus when making an investment decision. The Offering Common Stock being Offered by Our Company 318,000 shares Common Stock Outstanding Prior to this Offering (1) 17,268,165 shares Common Stock to be Outstanding After this Offering (1) 17,586,165 shares Nasdaq Global Market Symbol RNIN Use of Proceeds We intend to use the net proceeds from this offering primarily for general corporate purposes, including working capital. Risk Factors See “Risk Factors” on page S-3 of this prospectus supplement and beginning on page 6 of the accompanying prospectus for a discussion of factors that you should carefully read and consider before purchasing our securities. (1) Assumes the sale of all of the shares of common stock offered hereby.Excludes1,615,660 shares of common stock that may be issued upon the exercise of outstanding stock options and 1,654,864 additional shares of common stock that may be issued upon the exercise of outstanding warrants. S-2 Risk Factors Investing in our common stock is highly speculative and involves a high degree of risk. In addition to the other information included or incorporated by reference in this prospectus supplement and the accompanying prospectus, you should carefully consider the risks described below before purchasing our common stock. The risks and uncertainties we have described are not the only ones we face. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our operations. Our management has broad discretion over the use of the net proceeds from this offering, and you may not agree with how they use them. Our management has broad discretion over the use of the net proceeds we receive in this offering. Because the proceeds are not required to be allocated to any specific purpose, investment or transaction, you will be relying on the judgment of our management with regard to the use of these net proceeds, and you will not have the opportunity, as part of your investment decision, to assess whether the proceeds are being used appropriately. It is possible that the net proceeds will be invested in a way that does not yield a favorable, or any, return for us. The failure of our management to use such funds effectively could have a material adverse effect on our business, financial condition, operating results and cash flow. See “Use of Proceeds” in this prospectus supplement for more information regarding how management currently plans to apply the proceeds of this offering. There is no minimum offering amount required to consummate this offering. There is no minimum offering amount which must be raised in order for us to consummate this offering. Accordingly, the amount of money raised may not be sufficient for us to meet our business objectives. Moreover, if only a small amount of money is raised, all or substantially all of the offering proceeds may be applied to cover the offering expenses and we will not otherwise benefit from the offering. In addition, because there is no minimum offering amount required, investors will not be entitled to a return of their investment if we are unable to raise sufficient proceeds to meet our business objectives. Investors in this offering will pay a much higher price than the book value of our stock. If you purchase shares in this offering, you will incur immediate and substantial dilution in net tangible book value of $2.01 per share, after giving effect to the sale by us of all318,000 shares of common stock offered hereby. Use of Proceeds We expect the net proceeds from this offering to be up to approximately $840,000after deducting the placement agent fees, as described in “Plan of Distribution,” and other estimated offering expenses payable by us, which include legal, accounting and printing fees. We intend to use the net proceeds from the sale of the securities in this offering for general corporate purposes, including working capital. As of the date of this prospectus supplement, we cannot specify with certainty the particular uses of the proceeds from this offering. Accordingly, we will retain broad discretion over the use of such proceeds. Pending use of the net proceeds, we intend to invest the proceeds in short-term, investment-grade, interest-bearing instruments. S-3 Dilution Our net tangible book value on September 30, 2009 was approximately $8.8 million, or approximately $0.59 per share of common stock.Taking into account our sale and issurance of 2,297,000 shares of common stock in an offering completed on November 9, 2009 and our receipt of approximately $6.0 million in net proceeds upon completion of such offering, butwithout taking into account any other changes in the net tangible book value or capitalization after September 30, 2009,our adjusted net tangible book value as of September 30, 2009 would have been approximately $14.8 million, or $0.86 per share. Net tangible book value per share is determined by dividing our net tangible book value, which consists of tangible assets less total liabilities, by the number of shares of common stock outstanding on that date. Taking into account our sale and issuance of the 318,000 shares of common stock offered hereby and our receipt of approximately $840,000 in net proceeds from such sale and issurance, but without taking into account any other changes in our adjusted net tangible book value or capitalization after September 30, 2009 ourpro forma adjustednet tangible book value as of September 30, 2009 would have been approximately $15.7 million, or $0.89 per share. This represents an immediate increase in the net tangible book value of $0.03 per share to existing stockholders and an immediate dilution of $2.01 per share to new investors. The following table illustrates this per share dilution: Offering price per share of common stock Adjusted net tangible book value per share as of September 30, 2009, after giving effect to the offering closed on November 9, 2009. Increase in net tangible book value per share attributable to the offering contemplated hereby Pro forma adjusted net tangible book value per share as of September 30, 2009, after giving effect to the offering contemplated hereby Dilution per share to new investors in the offering contemplated hereby The above table is based on14,971,165 and 17,268,165shares of common stock outstanding as of September 30, 2009, actual and as adjusted to give effect to the offering completed on November 9, 2009, and excludes, as of September 30, 2009: · 1,615,660shares of common stock issuable upon the exercise of outstanding stock options with a weighted average exercise price of $2.36 per share; · 1,659,864shares of common stock issuable upon the exercise of outstanding warrants with a weighted average exercise price of $5.23 per share; and · 1,062,461additional shares of common stock available for future issuance under existing stock option or other equity incentive plansand the existing stock purchase plan. To the extent that any of these options or warrants are exercised, new awards are issued under existing plans or we otherwise issue additional shares of common stock in the future, there will be further dilution to new investors. S-4 Capitalization The following table shows our cash and cash equivalents and capitalization as of September30, 2009,on an as adjusted basis to give effect to the offering we closed on November 9, 2009, and on a pro formaadjusted basisthat gives effect to this offering contemplated hereby at a public offering price of $2.90per share and the application of the estimated net proceeds thereof. You should read this table in conjunction with our financial statements and related information incorporated by reference. September 30, 2009 Actual As Adjusted for Offering Closed on November 9, 2009 As Adjusted for This Offering (Dollars in thousands) Cash and cash equivalents Restricted cash 378 378 Total cash Stockholders’ equity: Common stock 50,000,000 shares authorized; 14,971,165 (actual), 17,268,165 (as adjusted for the offering closed on November 9, 2009), and 17,586,165 (as adjusted for the offering contemplated hereby)shares issued and outstanding as of September 30, 2009 Additional paid-in capital 87,290 Accumulated deficit (72,241) (72,241) Accumulated other comprehensive loss (386) (386) Total stockholders’ equity 14,836 Total capitalization Description of Securities We Are Offering In this offering, we are offering shares of our common stock.The material terms and provisions of our common stock are described under the caption “Description of Capital Stock” starting on page 22 of the accompanying prospectus. Dividend Policy We have never declared or paid cash dividends on our capital stock. We do not anticipate paying any cash dividends on our common stock in the foreseeable future. We currently intend to retain all available funds and any future earnings to fund the development and growth of our business. Plan of Distribution We have entered into a placement agency agreement, dated as of November 12, 2009, with Feltl & Company, Inc.Subject to the terms and conditions contained in the placement agency agreement, the placement agent has agreed to act as placement agent in connection with the sale of 318,000 shares of our common stock offered hereby.
